Case: 20-40863      Document: 00516095548         Page: 1    Date Filed: 11/16/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 20-40863                       November 16, 2021
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Latimer Laban Baker,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 6:19-CR-33-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Latimer Laban Baker has moved
   for leave to withdraw and has filed a brief in accordance with Anders v.
   California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
   Cir. 2011). Baker has not filed a response. We have reviewed counsel’s brief


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40863      Document: 00516095548          Page: 2    Date Filed: 11/16/2021




                                    No. 20-40863


   and the relevant portions of the record reflected therein. We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review.
          Our review reveals a clerical error in the judgment. The district court
   found at sentencing that Baker did not have the ability to pay a fine and orally
   pronounced that it was waiving the fine in Baker’s case. The written
   judgment, however, imposes a $100 fine.
          Accordingly, counsel’s motion for leave to withdraw is GRANTED,
   counsel is excused from further responsibilities herein, and the APPEAL IS
   DISMISSED. See 5th Cir. R. 42.2. This matter is REMANDED for
   the limited purpose of correcting the clerical error in the judgment. See Fed.
   R. Crim. P. 36.




                                          2